                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HARRY BEIER, et al.,                              Case No. 18-cv-06632-JD
                                                        Plaintiffs,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     INTERNATIONAL BROTHERHOOD OF
                                         TEAMSTERS, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court is advised that Frances Ellen Beier has been appointed a conservator of Harry

                                  14   John Beier II, who is a named plaintiff in this action. Dkt. No. 64-1. The Court is further advised

                                  15   that Ms. Beier, as Mr. Beier’s conservator, has declined to cooperate with Attorney Jane C.

                                  16   Mariani’s continued representation of Mr. Beier in this case. Dkt. No. 62.

                                  17          Consequently, Frances Beier is directed to show cause (1) why Attorney Mariani should

                                  18   not be permitted to withdraw from her representation of Harry Beier in this case; and (2) why the

                                  19   Court should not dismiss Harry Beier without prejudice from this case. A response should be filed

                                  20   by February 5, 2020.

                                  21          Attorney Mariani is directed to serve this order on Frances Beier and her attorney, Alyssa

                                  22   Chow, and to file a proof of service confirming she has done so.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 22, 2020

                                  25

                                  26
                                                                                                   JAMES DONATO
                                  27                                                               United States District Judge
                                  28
